DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Response to Amendment
The amendment filed 17 May 2022 has been accepted and considered in this office action.  Claims 1, 4, 6, 8, 11-15, 18, and 20 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 May 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance:

Consider claim 1, Clark teaches an apparatus (abstract), comprising: 
a processor (0112, microprocessors); and 
a memory storing instructions ( 0112 memory and software) which when executed by the processor cause the processor to: 
ingesting at least a portion of a digital regulatory document with running on the processor (0038-40, monitoring regulatory websites and documents),
identify regulatory sentences in the digital regulatory document as part of a regulation on the processor (0040-41, qualitative content segments, i.e. rules and regulations which are known to be in sentence form, extracted from regulatory documents), 
combine the identified regulatory sentences (0042-43 aggregating data from sources), 
determine text elements related to at least a portion of the regulatory sentences (0053-54, matching queries from user applicable rules and regulations).
	Clark does not specifically teach that the processing of the regulatory documents is performed with a neural network model running on a processor.
	In the same field of analyzing legal documents, Gansner (US Patent 8.447,713) teaches the processing of the regulatory documents is performed with a neural network model running on a processor (col 2 lines 63-67, processing legal documents with neural networks).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use neural networks as taught by Gansner in the system of Clark in order to improve accuracy in the extraction model.
	However the prior art of record does not teach or fairly suggest the limitations of “with the neural network model, identify and store in a storage information about events indicated by at least a portion of th

Claims 8 and 15 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 4-7, 11-14, and 18-20 depend on and further limit claims 1, 8, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655

/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655